Case 1:17-cv-02374-RRM-ST Document 100-5 Filed 01/24/21 Page 1 of 7 PagelD #: 954

EXHIBIT B
Case 1:17-cv-02374-RRM-ST Document 100-5 Filed 01/24/21 Page 2 of 7 PagelD #: 955
Case 1:17-cv-02374-RRM-ST Document 86 Filed 07/20/20 Page 1 of 2 PagelD #: 802

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Capital 7 Funding,
Docket No. 17-cv-2374
Plaintiff

Request for Certificate of Default
- against -

Wingfield Capital Corporation, Prestige Investment
Associates, Inc., d/b/a Prestige Investments USA,
and First Choice Payment Systems, Inc., d/b/a Ist
Choice Payments

Corporate Defendants

And

Burgis Sethna, a/k/a Seth Burgess, Heath

Wagenheim, Joseph Rabito, Damian Laljie a/k/a

Damian Laltie, and John Does | through 15,
Individual Defendants

 

TO: DOUGLAS C. PALMER, CLERK
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Plaintiff in the above-captioned action request that defaults be entered against Defendant
Damian Laljie a/k/a Damian Laltie pursuant to Rule 55(a) of the Federal Rules of Civil
Procedure for failure to timely plead or otherwise defend this action as fully appears from the
court file and the attached declaration of Nicholas Bowers, Esq.

Dated: Brooklyn, New York
July 20, 2020

Respectfully Submitted,
/s/
Nicholas Bowers, Esq.
Gary Tsirelman P.C.
Attorneys for Plaintiff
129 Livingston St.
Brooklyn NY 11201
Email: nbowers@gtmdjd.com

 
CaSe Fike Sapo uae Ge Document 100-5 Filed 01/24/21 Page 3 of 7 PagelD #: 956
17-cv- u i
2374-RRM-ST Document 86 Filed 07/20/20 Page 2 of 2 PagelD #: 803
Case 1:17-cv-02374-RRM-ST Document 100-5 Filed 01/24/21 Page 4 of 7 PagelD #: 957
Case 1:17-cv-02374-RRM-ST Document 86-1 Filed 07/20/20 Page 1 of 3 PagelD #: 804

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Capital 7 Funding,

Docket No. 17-cy-2374
Plaintiff

- against - Declaration in Support of Request
for Certificate of Default
Wingfield Capital Corporation, Prestige Investment
Associates, Inc., d/b/a Prestige Investments USA,
and First Choice Payment Systems, Inc., d/b/a Ist
Choice Payments
Corporate Defendants

And

Burgis Sethna, a/k/a Seth Burgess, Heath

Wagenheim, Joseph Rabito, Damian Laljie a/k/a

Damian Laltie, and John Does 1 through 15,
Individual Defendants

 

xX

DECLARATION OF NICHOLAS BOWERS, ESQ.

I, Nicholas Bowers, declare under penalty of perjury that:

1. I am an associate attorney with Gary Tsirelman, P.C., counsel to Plaintiff Capital 7 Funding in

the above-captioned matter.

2. I submit this declaration pursuant to Rule 55.1of the Local Civil Rules for the Eastern District
of New York and in support of Plaintiffs request for a certificate of default against Defendant

Damian Laljie (“Laljie”).

3. This action seeks damages from Laljie for his conduct and direction of Defendants’ fraudulent

enterprise that defrauded Plaintiff.
Case 1:17-cv-02374-RRM-ST Document 100-5 Filed 01/24/21 Page 5 of 7 PagelD #: 958

Case 1:17-cv-02374-RRM-ST Document 86-1 Filed 07/20/20 Page 2 of 3 PagelD #: 805

4. Jurisdiction of this action is based upon 28 U.S.C § 1331 because Plaintiff brings its claims, in
part, under the laws of the United States, specifically 18 U.S.C. § 1961 through 1968 (the
Racketeer Influenced and Corrupt Organizations (“RICO”) Act). This Court has supplemental
jurisdiction of Plaintiff's state law claims pursuant to 29 U.S.C. § 1367. This District is an
appropriate venue pursuant to 28 U.S.C. § 1391, one or more of the Defendants resides in the
Eastern District of New York and because this is the District where a substantial amount of the

activities forming the basis of the Complaint occurred.

5. The Complaint was filed on April 20, 2017. ECF No. 1. Plaintiff filed an Amended Complaint
on May 4, 2017. ECF No. 4. Laljie’s attorney entered his appearance in this case on J uly 24, 2017.

ECF No. 20.

6. Laljie sought an extension of his time to answer on July 24, 2017 and waived any defenses based
on jurisdiction, including lack of personal jurisdiction. ECF No. 21. Plaintiff subsequently filed a

Second Amended Complaint on August 31, 2017. ECF No. 26.

8. Laljie requested a pre-motion conference from the Court regarding a motion to dismiss the
Second Amended Complaint. ECF No. 29. The Court issued an order on March 22, 2019 allowing

all Defendants to file motions to dismiss.

8. Laljie filed a motion to dismiss the Second Amended Complaint on June 21, 2019. The Court
denied Laljie’s motion in part on May 29, 2020, dismissing only the fraud and unjust enrichment

claims against Laljie. RCF No. 82.

9. Pursuant to Federal Rule of Civil Procedure 12(a)(4)(A), Laljie’s responsive pleading to the

remaining claims was due filed or served on June 15, 2020. Laljie has not filed or served any
Case 1:17-cv-02374-RRM-ST Document 100-5 Filed 01/24/21 Page 6 of 7 PagelD #: 959
Case 1:17-cv-02374-RRM-ST Document 86-1 Filed 07/20/20 Page 3 of 3 PagelD #: 806

responsive pleading or appeal after filing the motion to dismiss. Laljie’s time to respond has

expired,

10. This action seeks judgment against Laljie for compensatory damages, punitive damages, treble

damages, costs, and reasonable counsel fees.

Dated: Brooklyn, New York
July 20, 2020

Res lly Submitted,

Nicholas Bowers, Esq. P
Gary Tsirelman P.C.

Attorneys for Plaintiff

129 Livingston St.
Brooklyn NY 11201
Case,

1:17-cv-02374-RRM-ST Document 100-5 Filed 01/24/21 Page 7 of 7 PagelD #: 960
ase 1:17-cv-02374-RRM-ST Document 86-2 Filed 07/20/20 Page 1 of 1 PagelD #: 807

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Capital 7 Funding,

Docket No. 17-cv-2374
Plaintiff

- against - Certificate of Default
Wingfield Capital Corporation, Prestige Investment
Associates, Inc., d/b/a Prestige Investments USA,
and First Choice Payment Systems, Inc., d/b/a Ist
Choice Payments
Corporate Defendants

And

Burgis Sethna, a/k/a Seth Burgess, Heath

Wagenheim, Joseph Rabito, Damian Laljie a/k/a

Damian Laltie, and John Does 1 through 15,
Individual Defendants

X

 

I, Douglas Palmer, Clerk of the Court of the United States District Court for the Eastern

District of New York, do hereby certify that Defendant Damian Laljie a/k/a Damian Laltie has not
filed an answer or otherwise moved with respect to the above-captioned action as fully appears
from the court file herein and from the Declaration of Nicholas Bowers, annexed hereto. The
default of Defendant Damian Laljie a/k/a Damian Laltie is hereby noted pursuant to Rule 55(a) of

the Federal Rules of Civil Procedure.

Dated: Brooklyn, New York
, 2020

 

DOUGLAS C, PALMER
Clerk of Court

 

Deputy Clerk
